DETAILED ACTION
This office action is responsive to the amendment filed 6/22/2022.  Claims 1-2, 4-6, 9, 12-13, 15 and 17 remain pending and under prosecution.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1A, 2C, 3F, 4H, and 5K in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As indicated in the attached Interview Summary, Claims 8, 10-11, 16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Furthermore, Claims 3 and 14 are also withdrawn, as being drawn to a nonelected species (1B), whereas applicant elected 1A.
Election was made without traverse in the reply filed on 12/13/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112 sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear what is meant by “circumferentially shaped opening” and how this is reflects the opening in the set screw shown of Figure 15D, which is the species that has been elected in the previous Election Restriction requirement dated 11/3/2021.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 12-13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 11, and 13 of U.S. Patent No. 11298162 in view of Morgan et al (US Pub No. 20060052782).

In regard to Claims 1 and 12, the Patent in claims 1, 3, 5, 11 discloses a load sensing assembly for a spinal implant, the load sensing assembly comprising:
a set screw comprising a central opening that extends from a first end of the set screw toward a second end of the set screw, wherein the second end of the set screw is configured to engage with an anchoring member receiving a rod;
an antenna;
an electronics component comprising one or more electrical circuits, wherein the electronics component is operably connected to the antenna (Claim 11);
an integrated circuit in communication with the antenna and at least a portion of the electronics component, wherein the integrated circuit is positioned within the central opening of the set screw (Claim 1); and
a sensor in connection with the integrated circuit, wherein the sensor is located within the central opening of the set screw in proximity to the second end of the set screw, 
wherein the sensor comprises a strain gauge configured to measure a localized force between the second end of the set screw and the rod, the sensor being arranged on and operably connected to the bottom surface of the electronics component.
Regarding Claims 4, 6, and 12, the position of the sensor is recited in Claims 3 and 5 of the Patent.  It would be obvious to have the sensor positioned on the bottom surface of the electronics component as an optimal location for such as taught by the Patent.
However, the Patent does not expressly disclose the sensor is a plurality of sensors.  Morgan et al teach that it is well-known in the art to provide an analogous invention in Figure 7 including a plurality of sensors to effectively monitor all the desired locations and aspects of the implant (0053).  
In regard to Claims 5 and 15, Morgan et al disclose the plurality of sensors comprise at least one of impedance sensors, pressure sensors, and capacitive sensors (0053).
Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the Patent such that the sensor is a plurality of sensors as taught by Morgan et al to effectively monitor all the desired locations and aspects of the implant.

Claim 13: the Patent discloses the antenna comprises a radio frequency identification coil, the antenna is configured to circumferentially surround an opening of the set screw adjacent the first end (Claim 13).

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 11, and 13 of U.S. Patent No. 11298162 in view of Morgan et al, further in view of Lin (US Pat No. 9711840).
The Patent as modified by Morgan et al teach the invention above but do not expressly disclose the antenna comprises an opening therethrough, wherein the antenna circumferentially surrounds at least a portion of the set screw.
Lin teach that it is well-known in the art to provide an antenna structure 100 with an opening 104, 108 therethrough, wherein the antenna circumferentially surrounds at least a portion of screw 206, to provide an effective antenna configuration for the desired purpose that requires a screw, best seen in Figure 2A (Col.3: 13-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the Patent as modified by Morgan et al such that the antenna comprises an opening therethrough, wherein the antenna circumferentially surrounds at least a portion of the set screw, as taught by Lin, to provide an effective antenna for use with the set screw of Morgan et al as modified above in the spinal implant.
Claims 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 11, and 13 of U.S. Patent No. 11298162 in view of Morgan et al, further in view of Demeocq (US Pub No. 20180195547).
The Patent as modified by Morgan et al teach the invention above but do not expressly disclose the plurality of sensors are circumferentially arranged around an outer portion of the central opening of the set screw.
Demeocq teaches that it is well-known in the art to provide a plurality of sensors 12 b, d circumferentially arranged around an outer portion of the central opening 10 of the screw as an effective configuration for the desired sensing, best seen in Figure 5.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the Patent as modified by Morgan et al such that the plurality of sensors are circumferentially arranged around an outer portion of the central opening of the set screw as taught by Demeocq to provide an effective configuration for the desired sensing and to provide advantages such as amplification of the deformation experienced by the strain gauges when subject to stress, as taught by Demeocq.


Response to Arguments
Applicant’s arguments with respect to the previous art rejections have been fully considered and are persuasive in light of applicant’s amendments.  All of the previous art rejections have been withdrawn. 
New double patenting and 112 rejections are set forth above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


                                                                                                                                                                                                /DEVIN B HENSON/Primary Examiner, Art Unit 3791